Citation Nr: 0801892	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for tinnitus.  

2.  Entitlement to a rating greater than 50 percent for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to an effective date prior to October 27, 
2003, for a 50 percent rating for PTSD.  

4.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The veteran was previously represented by Richard A. 
LaPointe, an attorney who has now retired from the practice 
of law.  In September 2007, the Board wrote the veteran to 
notify him that Mr. LaPointe could no longer be recognized as 
his representative.  In response, the veteran designated the 
New York State Division of Veterans' Affairs as his 
representative.  


FINDINGS OF FACT

1.  A letter dated August 26, 2004 informed the veteran of 
the August 2004 rating decision granting a 50 percent rating 
for PTSD from October 27, 2003 and denying a compensable 
rating for bilateral hearing loss and a TDIU rating.

2.  In September 2004, the veteran filed a notice of 
disagreement with the August 2004 rating decision.

3.  A letter dated December 20, 2004, informed the veteran of 
the December 2004 rating decision that granted service 
connection and assigned a 10 percent disability evaluation 
for tinnitus, effective from January 15, 2004.

4.  The veteran filed a notice of disagreement in January 
2005 with the December 2004 rating decision.

5.  On February 8, 2005, the RO issued a statement of the 
case concerning the effective dates of service connection for 
tinnitus and of the 50 percent rating for PTSD.

6.  On October 20, 2006, the RO issued a supplemental 
statement of the case on the issues of the evaluation of 
PTSD, the evaluation of bilateral sensorineural hearing loss, 
a TDIU rating, the effective date for service connection for 
tinnitus, and the effective date of the 50 percent rating for 
PTSD.

7.  Following the February 2005 statement of the case and the 
October 2006 supplemental statement of the case, neither the 
veteran nor his representative filed a VA Form 9 or 
equivalent concerning any issues in either document. 


CONCLUSION OF LAW

The appellant has not submitted a timely appeal as to the 
August 2004 rating decision that assigned a 50 percent rating 
for PTSD from October 27, 2003 and denied a compensable 
rating for bilateral hearing loss and a TDIU rating or the 
December 2004 rating decision that granted service connection 
and a 10 percent rating for tinnitus from January 15, 2004.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is prohibited from considering an appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108.  An appeal consists 
of a timely filed notice of disagreement (NOD), and, after a 
statement of the case (SOC) is furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 
(2007).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  The Substantive Appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant fails 
to file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, he is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question.  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2007).  

A letter dated August 26, 2004 informed the appellant of an 
August 2004 rating decision that increased the rating for his 
PTSD from 30 percent to 50 percent, effective from October 
27, 2003; denied a compensable rating for bilateral hearing 
loss; and denied a total disability rating based on 
individual unemployability.  A timely notice of disagreement 
dated in September 2004 is of record.  A rating decision in 
December 2004 granted service connection for tinnitus, 
assigning a 10 percent rating, effective from January 15, 
2004.  The December 20, 2004 notice of that decision also 
informed him of his appellate rights.  A timely notice of 
disagreement dated in January 2005 is of record.  

The RO issued the veteran a SOC as to the issues concerning 
earlier effective dates in February 2005.  An SSOC dated in 
October 2006 addressed all five issues listed above.  To 
perfect the appeal, the veteran had to file a substantive 
appeal with the RO within 60 days of the issuance of the SOC 
concerning the issues addressed therein or within a year of 
the date of the notice advising him of the August 2004 rating 
decision, whichever was later.  Further, he had to file a 
substantive appeal with the RO within 60 days of the issuance 
of the SSOC concerning the issues addressed in that document 
that had not been addressed in the SOC, since the SSOC itself 
was mailed more than a year after the December 2004 rating 
decision.  

After the October 2006 SSOC was mailed to the veteran, no 
further communication whatsoever was received from him or his 
representative until October 2007, which he appointed a 
representative in response to a September 2007 letter from 
the Board.  In December 2007, the veteran responded to the 
Board's October 2007 letter notifying him that the Board 
intended to consider the issue of whether he had submitted a 
timely substantive appeal as to either of the pertinent 
rating decisions in this case.  He responded by submitting a 
duplicate copy of a letter from a private physician dated in 
July 2004 regarding the veteran's PTSD; the veteran himself 
did not mention any disability or issue.  

The veteran's responses in October and December 2007 letter 
were received more than one year after notice of the August 
2004 rating decision and also more than sixty days after the 
mailing of the October 2006 SSOC.  These responses, even if 
they were to meet the requirements for a substantive appeal, 
are too late to be considered a timely substantive appeal on 
any issue.  

Therefore, Board finds that no timely substantive appeal has 
been filed as to any issue addressed in the August 2004 and 
December 2004 rating decisions.  

Given that the veteran has not submitted a timely substantive 
appeal, the Board is without appellate jurisdiction to 
consider the issues.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101.  

VA's duty to assist and its enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim are inapplicable to this case, the 
disposition of which is based on a lack of jurisdiction.  


ORDER

The appeal for an earlier effective date for service 
connection for tinnitus is dismissed.  

The appeal for a rating greater than 50 percent for post-
traumatic stress disorder (PTSD) is dismissed.  

The appeal for an effective date prior to October 27, 2003, 
for a 50 percent rating for PTSD is dismissed.  

The appeal for a compensable evaluation for bilateral 
sensorineural hearing loss is dismissed.  

The appeal for a total disability rating based on individual 
unemployability due to service-connected disability is 
dismissed.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


